Citation Nr: 0915077	
Decision Date: 04/22/09    Archive Date: 04/29/09

DOCKET NO.  04-44 277	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California



THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for schizophrenia, 
paranoid type.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Scott Shoreman, Associate Counsel




INTRODUCTION

The Veteran had active service from June 1988 to October 
1989.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2004 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO).

This appeal was previously before the Board in November 2008, 
at which time we remanded the case for the scheduling of a 
Travel Board or videoconference hearing before the Board, as 
the Veteran had requested.  However, he did not respond to 
the RO's correspondence to set a date and time for a hearing, 
and his recent mail has been returned as undeliverable to the 
address he has provided.  VA has a duty to assist the Veteran 
in the development of his claim, but that duty is not 
limitless.  In the normal course of events, it is the burden 
of the appellant to keep VA apprised of his whereabouts.  If 
he does not do so, there is no burden on the VA to "turn up 
heaven and earth" to find him.  Hyson v. Brown, 5 Vet. App. 
262, 265 (1993).  Here, due efforts were made to contact the 
Veteran and notify him of the scheduled hearing, and his 
failure to cooperate has negated the RO's efforts.



FINDINGS OF FACT

Additional evidence submitted since the unappealed October 
1992 rating decision does not bear directly and substantially 
upon the issue of service connection for schizophrenia, 
paranoid type.  In addition, it does not raise a reasonable 
possibility of substantiating the claim and does not, by 
itself or in conjunction with evidence previously assembled, 
relate to an unestablished fact necessary to substantiate the 
claim. 



CONCLUSION OF LAW

Evidence received since the previous final decision in 
October 1992 in which the RO denied service connection for 
schizophrenia, paranoid type, is not new and material, and 
therefore the claim may not be reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.156(a), 20.1103 (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide in accordance 
with 38 C.F.R. § 3.159(b)(1) (2008).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed to be prejudicial.  VA then 
bears the burden of rebutting the presumption, by showing 
that the essential fairness of the adjudication has not been 
affected because, for example, actual knowledge by the 
claimant cured the notice defect, a reasonable person would 
have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007); petition for cert. granted 
(U.S. June 16, 2008) (No. 07-1209).

In October 2003 VA sent the Veteran a letter informing him of 
the types of evidence needed to substantiate his claim and 
its duty to assist him in substantiating his claim under the 
VCAA.  The letter informed the Veteran that VA would assist 
him in obtaining evidence necessary to support his claim, 
such as medical records, employment records, or records from 
other Federal agencies.  He was advised that it is his 
responsibility to provide or identify, and furnish 
authorization where necessary for the RO to obtain, any 
supportive evidence pertinent to his claim.  See 38 C.F.R. § 
3.159(b)(1).  Although no longer required, the appellant was 
also asked to submit evidence and/or information in his 
possession to the RO.

The Board finds that the content of the letter provided to 
the Veteran complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify and assist.  In addition, the January 2004 rating 
decision, December 2004 SOC, and March 2006 SSOC explained 
the basis for the RO's action, and the SOC and SSOC provided 
him with additional 60-day periods to submit more evidence.  
It appears that all obtainable evidence identified by the 
Veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  It is therefore the Board's 
conclusion that the Veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices.

Moreover, the claimant has not demonstrated any error in VCAA 
notice, and therefore the presumption of prejudicial error as 
to such notice does not arise in this case.  See Sanders v. 
Nicholson, supra.

In addition to the foregoing harmless-error analysis, to 
whatever extent the decision of the Court in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006) requires more extensive 
notice in claims for compensation, e.g., as to potential 
downstream issues such as disability rating and effective 
date, the Board finds no prejudice to the Veteran in 
proceeding with the present decision.  Since the claim is 
being denied, no disability rating or effective date will be 
assigned, so there can be no possibility of any prejudice to 
the Veteran.

The Board also notes that in Kent v. Nicholson, 20 Vet. App. 
1 (2006), the Court held that VA must notify a claimant of 
the evidence and information that is necessary to reopen the 
claim and VA must notify the claimant of the evidence and 
information that is necessary to establish his entitlement to 
the underlying claim for the benefit sought by the claimant.  
In this case, the Veteran has been amply informed of the 
evidence necessary to establish his eligibility for VA 
benefits and of the necessity of presenting new and material 
evidence along with that definition, including in the October 
2003 VCAA notice. Thus, the Board concludes that the 
notifications received by the Veteran adequately complied 
with the VCAA and subsequent interpretive authority, and that 
he has not been prejudiced by the notice and assistance 
provided.

The RO did not afford the Veteran a VA examination on the 
basis that there is already sufficient medical evidence to 
decide the claim, and the Board agrees.  In McClendon v. 
Nicholson, 20 Vet. App. 79 (2006), the Court reviewed the 
criteria for determining when an examination is required by 
applicable regulation and how the Board applies 38 C.F.R. § 
3.159(c).  The three salient benchmarks are: competent 
evidence of a current disability or recurrent symptoms; 
establishment of an in-service event, injury, or disease; and 
indication that the current disability may be associated with 
an in-service event.  The Board finds that there is no 
competent evidence of in service events related to the 
current claim or indication that the service connection for 
schizophrenia, paranoid type is associated with an in-service 
event.  Therefore, the Board finds that the evidence of 
record does not trigger the necessity of an examination in 
order to decide the claim on the merits.  See 38 C.F.R. § 
3.159(c).

Accordingly, we find that VA has satisfied its duty to assist 
the Veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore no useful purpose would be served in remanding this 
matter for yet more development.  Such a remand would result 
in unnecessarily imposing additional burdens on VA, with no 
additional benefits flowing to the Veteran.  The Court of 
Appeals for Veteran Claims has held that such remands are to 
be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Relevant Law, Factual Background, and Analysis

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2008); 
38 C.F.R. § 3.303(a) (2008).  Service connection may be 
granted for disease that is diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

The U.S. Court of Appeals for Veterans Claims has held that, 
in order to prevail on the issue of service connection, there 
must (1) be medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  This rule does not mean 
that any manifestation in service will permit service 
connection.  To show chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

In addition, the law provides that, where a veteran served 
ninety days or more of active military service, and certain 
chronic diseases, such as psychoses, become manifest to a 
degree of 10 percent or more within one year after the date 
of separation from such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309(a).  While the disease need not be diagnosed within the 
presumption period, it must be shown, by acceptable lay or 
medical evidence, that there were characteristic 
manifestations of the disease to the required degree during 
that time.  Id.

A veteran will be considered to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto 
and was not aggravated by service.  38 U.S.C.A. § 1111.  Only 
such conditions as are recorded in examination reports are to 
be considered as noted.  38 C.F.R. § 3.304(b).

Mere history provided by the veteran of the pre-service 
existence of conditions recorded at the time of the entrance 
examination does not, in itself, constitute a notation of a 
preexisting condition.  38 C.F.R. § 3.304(b)(1); Paulson v. 
Brown, 7 Vet. App. 466, 470 (1995); Crowe v. Brown, 7 Vet. 
App. 238, 246 (1995).  The Court of Appeals for Veterans 
Claims has held that the presumption of soundness upon entry 
into service may not be rebutted without "contemporaneous 
clinical evidence or recorded history" in the record.  Miller 
v. West, 11 Vet. App. 345, 348 (1998).  Subsequently, a 
higher court explained the Miller decision by noting that 
"[n]othing in the court's opinion suggests that without such 
evidence the presumption can never be rebutted," emphasizing 
that any such determination must consider "how strong the 
other rebutting evidence might be."  Harris v. West, 203 F. 
3d. 1347, 1351 (Fed. Cir. 2000).

A pre-existing disability or disease will be considered to 
have been aggravated by active military service when there is 
an increase in disability during service, unless there is 
clear and unmistakable evidence (obvious and manifest) that 
the increase in disability is due to the natural progress of 
the disability or disease.  38 U.S.C.A. § 1153 (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.306 (a), (b) (2008).  Aggravation 
of a pre-existing condition may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b).  See Falzone v. Brown, 8 Vet. App. 398, 402 (1995) 
(holding that the presumption of aggravation created by 
section 3.306 applies only if there is an increase in 
severity during service); Akins v. Derwinski, 1 Vet. App. 
228, 231 (1991).

Regarding the question of aggravation of a pre-existing 
condition, essentially, the law as recently interpreted under 
Cotant v. Principi, 17 Vet. App. 116 (2003), and VAOPGCPREC 
3-2003 (July 16, 2003), mandates that, to rebut the 
presumption of sound condition under 38 U.S.C.A. § 1111, VA 
must show by clear and unmistakable evidence both that the 
disease or injury existed prior to service and that the 
disease or injury was not aggravated by service.

As noted, under 38 U.S.C.A. § 1111, the presumption of 
soundness may be rebutted by clear and unmistakable evidence 
that a disease or injury existed prior to service and was not 
aggravated therein.  The burden of proof is upon VA to rebut 
the presumption by producing that clear and unmistakable 
evidence.  See Kinnaman v. Principi, 4 Vet. App. 20, 27 
(1993).  The determination of whether there is clear and 
unmistakable evidence that a defect, infirmity, or disorder 
existed prior to service should be based upon "thorough 
analysis of the evidentiary showing and careful correlation 
of all material facts, with due regard to accepted medical 
principles pertaining to the history, manifestations, 
clinical course, and character of the particular injury or 
disease or residuals thereof."  38 C.F.R. § 3.304(b)(1).

Determinations regarding the pre-existence of a disability 
should be based on medical judgment derived from accepted 
medical principles, and the clinical factors pertinent to the 
basic character, origin, and development of such injury or 
disease. History conforming to accepted medical principles 
should be given due consideration, in conjunction with basic 
clinical data, and be accorded probative value consistent 
with accepted medical and evidentiary principles regarding 
incurrence, symptoms, and course of the injury or disease, 
together with all other lay and medical evidence concerning 
the inception, development, and manifestations of the 
impairment.  38 C.F.R. § 3.304(b).

Under longstanding law, once the presumption of soundness at 
entry has been rebutted, aggravation may not be conceded 
unless the pre-existing condition increased in severity 
during service, pursuant to 38 C.F.R. § 3.306.  See 
VAOPGCPREC 3-2003 (July 16, 2003).  VA may show a lack of 
aggravation by establishing that there was no increase in 
disability during service or that any increase in disability 
was due to the natural progress of the pre-existing 
condition. 38 U.S.C.A. § 1153.  However, if VA fails to rebut 
the section 1111 presumption, the claim is one for service 
connection, not aggravation.  Wagner v. Principi, 370 F.3d 
1089, 1096 (Fed. Cir. 2004).

Temporary or intermittent flare-ups during service of a pre-
existing injury or disease are not sufficient to be 
considered "aggravation in service" unless the underlying 
condition, as contrasted to symptoms, is worsened.  Jensen v. 
Brown, 4 Vet. App. 304, 306-307 (1993), citing Hunt v. 
Derwinski, 1 Vet. App. 292 (1991).

Consistent with the Cotant decision and the General Counsel 
opinion, the language of the aforementioned regulation at 38 
C.F.R. § 3.304(b) (2004) was amended during the pendency of 
this appeal, effective May 4, 2005.  See 70 Fed. Reg. 23,027- 
29 (May 4, 2005) (now codified at 38 C.F.R. § 3.304(b) 
(2005)). As noted above, the amended regulation requires that 
VA, rather than the claimant, bear the burden of proving that 
the disability at issue pre-existed entry into service, and 
that the disability was not aggravated by service, before the 
presumption of soundness on entrance into active service may 
be rebutted.

Where a law or regulation changes after a claim has been 
filed, but before the administrative and/or appeal process 
has been concluded, both the old and new versions must be 
considered.  See VAOPGCPREC 7-2003 (Nov. 19, 2003); 
VAOPGCPREC 3-2000 (Apr. 10, 2000).  The Board will therefore 
consider both the old and new versions of 38 C.F.R. § 
3.304(b), noting that the amended regulation establishes a 
somewhat lesser burden upon the claimant.

Under 38 U.S.C.A. § 5108, the Secretary must reopen a finally 
disallowed claim when new and material evidence is presented 
or secured with respect to that claim.  Kightly v. Brown, 6 
Vet. App. 200 (1994).  New and material evidence is defined 
as evidence not previously submitted to agency decision 
makers which, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim, which is neither 
cumulative nor redundant, and which raises a reasonable 
possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a).  Only evidence presented since the last final 
denial on any basis (either upon the merits of the case, or 
upon a previous adjudication that no new and material 
evidence had been presented) will be evaluated, in the 
context of the entire record.  Evans v. Brown, 9 Vet. App. 
273 (1996).

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
U.S. Court of Appeals for the Federal Circuit noted that new 
evidence could be sufficient to reopen a claim if it could 
contribute to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it would not be enough to convince the Board to 
grant a claim.  In determining whether evidence is new and 
material, the credibility of the evidence is generally 
presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 
(1992).

In Elkins v. West, 12 Vet. App. 209 (1999), the Court of 
Appeals for Veterans Claims held the Board must first 
determine whether the appellant has presented new and 
material evidence under 38 C.F.R. § 3.156(a) in order to have 
a finally denied claim reopened under 38 U.S.C.A. § 5108.  
Then, if new and material evidence has been submitted, the 
Board may proceed to evaluate the merits of the claim, but 
only after ensuring that VA's duty to assist has been 
fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 
328 (1999).

Before the Board may reopen a previously denied claim, it 
must conduct an independent review of the evidence to 
determine whether new and material evidence has been 
submitted sufficient to reopen a prior final decision.  The 
Board does not have jurisdiction to consider a claim which 
has been previously adjudicated unless new and material 
evidence is present, and before the Board may reopen such a 
claim, it must so find.  Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996), aff'g Barnett v. Brown, 8 Vet. App. 1 
(1995); see Butler v. Brown, 9 Vet. App. 167, 171 (1996); 38 
U.S.C.A. §§ 5108, 7104(b).  If the Board finds that new and 
material evidence has not been submitted, it is unlawful for 
the Board to reopen the claim.  See McGinnis v. Brown, 4 Vet. 
App. 239, 244 (1993).  

With the above criteria in mind, the procedural history and 
relevant evidence will be summarized.  An October 1992 rating 
decision denied service connection for schizophrenia, 
paranoid type, on the grounds that the Veteran's disorder, 
whether diagnosed as schizophrenia or narcolepsy, had pre-
existed service and no aggravation was shown in service.  The 
Veteran did not appeal that rating action, and it therefore 
became final.  In May 2003 the Veteran filed a request to 
reopen his claim.

Summarizing the evidence of record at the time of the October 
1992 rating decision, the Veteran's service treatment records 
(STRs) show that in March 1989 he had a psychiatric 
evaluation after claiming he had been sexually assaulted by 
his roommate.  The Veteran was diagnosed with schizophrenia, 
paranoid type.  It was noted that he had a seven-year history 
of decreased social and occupational functioning, and a six-
year history of paranoid delusions.  His pre-service history 
included difficulty socially and occupationally, feelings 
that people were talking about him when they were not, and 
feelings that he was being sexually assaulted in his sleep.

The Veteran was diagnosed with narcolepsy, by history and 
testing, at an August 1992 VA examination.

At a September 1992 VA examination, the Veteran said that 
while in service he began to have daytime somnolence and 
dysphoria.  He said he began experiencing hypnagogic 
hallucinations and sleep paralysis, and in 1989 he awoke from 
a nightmare with the belief that he had been sexually 
assaulted.  He said he then attacked the man whom he believed 
had assaulted him, and that man reported the incident to the 
authorities.  The Veteran said that he accepted voluntary 
psychiatric hospitalization, which led to a diagnosis of 
schizophrenia and a discharge from the Army.  The Veteran 
continued to have problems with daytime somnolence, and he 
reported that he was diagnosed with narcolepsy in private 
treatment.  At the time of the VA examination he was not 
receiving any treatment or taking any medication.  He 
continued to experience daytime somnolence with an 
overwhelming desire to sleep for a few minutes, followed by 
feeling briefly refreshed.  He described sleep paralysis and 
hypnagogic hallucinations, but no symptoms of cataplexy.

The Veteran had been unable to work steadily since his active 
service, and reported depression about his circumstances.  
The examining psychiatrist opined that a mental status 
examination showed no evidence of delusions or cognitive 
impairment.  The psychiatrist felt that the Veteran had no 
psychological impairment and that he gave a "rather classic 
history of symptoms of narcolepsy, and there is not evidence 
in his longitudinal functioning to support a diagnosis of 
schizophrenia."  

Regarding the evidence submitted since the October 1992 
rating decision, A.F., M.D., a private psychiatrist wrote in 
July 1998 that the Veteran had been under his psychiatric 
care and had been unable to work since 1992.  Dr. F wrote 
that the Veteran claimed his illness had been exacerbated by 
his military training.

Private treatment records from G.M. Hospital and Health 
Center shows that the Veteran was treated on an inpatient 
basis on multiple occasions between January 2000 and January 
2004, for schizophrenia.  The treatment records do not 
contain opinions as to the etiology of the Veteran's 
schizophrenia, but it was noted in February 2002 that he had 
experienced psychiatric problems for his entire life.

The Veteran wrote in December 2004 that he had become 
psychotic due to overwork and stress during basic training.  
He developed problems that he felt progressed into paranoid 
schizophrenia, and he heard voices calling his name and 
saying negative things about him.

Outpatient treatment records from 2003 to 2005 show that the 
Veteran received treatment and medication for a 
schizoaffective disorder.  He was also diagnosed with a 
personality disorder, not otherwise specified, at his April 
2003 assessment.  He was noted to have a 21-year history of 
mental illness.  Since his active service began in June 1988, 
this would mean that his mental illness began approximately 
six years before his active service.  

In February 2006, Dr. H indicated on a form from the 
Veteran's representative that he had been the Veteran's 
primary care provider regarding his psychiatric condition 
from 1997 to 1998 and that the Veteran's symptoms were 
suspiciousness, short and long-term memory impairment, and 
deficiencies in family relations, judgment, thinking, 
suicidal ideation, and depression.  In addition, the Veteran 
had an inability to establish and maintain effective 
relationships, persistent delusions, danger of hurting 
himself and others, and memory loss for names.  Dr. H 
diagnosed the Veteran with schizoaffective disorder and 
indicated that he felt the Veteran's psychiatric condition 
was related to military service.

Little probative value can be given to Dr. H's opinion that 
the Veteran's psychiatric condition was related to military 
service.  It has been held on a number of occasions that a 
medical opinion premised upon the unsubstantiated account 
provided by a claimant is of no probative value.  See, e.g., 
Swann v. Brown, 5 Vet. App. 229, 233 (1993) (generally 
observing that a medical opinion premised upon an 
unsubstantiated account is of no probative value, and does 
not serve to verify the occurrences described); Reonal v. 
Brown, 5 Vet. App. 458, 461 (1993) (Board is not bound to 
accept physician's opinion when it is based exclusively on 
the recitations of a claimant).  Dr. H did not indicate that 
he had reviewed the Veteran's STRs or other records.  
Furthermore, nothing on the form that Dr. H filled out 
indicates that he reached his conclusion about the etiology 
of the Veteran's psychiatric condition from anything other 
than the Veteran's unsubstantiated account of his history.

The above-cited judicial precedents are further enhanced by 
LeShore v. Brown, 8 Vet. App. 406, 409 (1995), to the effect 
that a mere transcription of lay history, unenhanced by 
additional comment by the transcriber, does not become 
competent medical evidence merely because the transcriber is 
a medical professional.  The Board recognizes that such an 
opinion cannot be rejected solely because it is based upon a 
history supplied by the veteran, but the critical question is 
whether it is credible in light of all the evidence.  
Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005); Coburn 
v. Nicholson, 19 Vet. App. 427, 432 (2006) (Board may reject 
such statements if rebutted by overall weight of the 
evidence).  Moreover, review of the a veteran's claims file 
is not a strict requirement for a private medical opinion, 
although the probative value of a medical opinion is 
dependent upon whether the clinician had access to, or was 
otherwise informed of, the relevant facts of the case.  See 
Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). 

Having reviewed the complete record, the Board finds that new 
and material evidence has not been submitted to reopen the 
claim for service connection for schizophrenia, paranoid 
type.  Although the treatment records submitted since the 
October 1992 rating decision do constitute new evidence, in 
that they were not of record at the time of the previous 
decision, they are not material evidence, because they do not 
bear directly and substantially on the issue at hand.  In 
this regard, these reports do not, nor does any of the 
additional evidence submitted in connection with the claim to 
reopen, demonstrate that the Veteran currently has paranoid 
type schizophrenia which is of in-service origin.  
Specifically, none of the new evidence provides competent 
information to link the currently claimed schizophrenia, 
paranoid type to his military service or any incident that 
occurred therein.  

We recognize the sincerity of the arguments advanced by the 
Veteran that his paranoid type schizophrenia is service 
connected.  However, the resolution of issues that involve 
medical knowledge, such as the diagnosis of a disability and 
the determination of medical etiology, requires professional 
evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  It is true that the Veteran's lay statements may be 
competent to support a claim for service connection by 
supporting the occurrence of lay-observable events or the 
presence of disability or symptoms of disability subject to 
lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. 
§§ 3.303(a), 3.159(a); see Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 
(Fed. Cir. 2006) (addressing lay evidence as potentially 
competent to support presence of disability even where not 
corroborated by contemporaneous medical evidence).  See also 
Robinson v. Shinseki, No. 2008-7096 (Fed. Cir. March 3, 2009) 
(confirming that, "in some cases, lay evidence will be 
competent and credible evidence of etiology").  However, 
schizophrenia is a mental disorder which requires specialized 
training for a determination as to diagnosis and causation, 
and is therefore not susceptible of lay opinions on etiology.  

In summary, the Board finds that the evidence received in 
conjunction with the request to reopen is not new and 
material, and does not serve to reopen the claim for service 
connection schizophrenia, paranoid type.  38 U.S.C.A. 
§§ 5108, 7105; 38 C.F.R. § 3.156(a). 

Since the Board has found that the evidence is not new and 
material, no further adjudication of this claim is warranted.  
See Kehoskie v. Derwinski, 2 Vet. App. 31 (1991).

ORDER

New and material evidence not having been submitted, the 
claim for service connection for schizophrenia, paranoid 
type, is denied.



____________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


